                                                   Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 1 of 19



                                           1   JEDEDIAH WAKEFIELD (CSB No. 178058)
                                               jwakefield@fenwick.com
                                           2   SHANNON E. TURNER (CSB No. 310121)
                                               sturner@fenwick.com
                                           3   CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
                                           4   FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                           5   San Francisco, CA 94104
                                               Telephone:     415.875.2300
                                           6   Facsimile:     415.281.1350

                                           7   Attorneys for Plaintiff
                                               PayPal, Inc.
                                           8

                                           9                                   UNITED STATES DISTRICT COURT

                                          10                              NORTHERN DISTRICT OF CALIFORNIA

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   PayPal, Inc.,                                        Case No.: __________

                                          14                      Plaintiff,                        COMPLAINT FOR TRADEMARK
                                                                                                    INFRINGEMENT, TRADEMARK
                                          15          v.                                            DILUTION, AND FALSE
                                                                                                    DESIGNATION OF ORIGIN
                                          16   Lenmo Inc.,
                                                                                                    JURY TRIAL DEMANDED
                                          17                      Defendant.
                                          18

                                          19

                                          20          Plaintiff PayPal, Inc., for its Complaint against Defendant Lenmo Inc., alleges as follows:

                                          21          1.       PayPal has built the world’s leading digital payments platform by championing its

                                          22   customers’ interests. A prominent piece of that platform and PayPal’s commitment to its

                                          23   customers is Venmo. At its core, Venmo is a payment platform that allows people to connect

                                          24   with and pay their friends and family, and to make purchases online and through mobile apps.

                                          25   Venmo is one of the fastest growing and most prominent payment brands in the United States,

                                          26   with over 40 million active users.

                                          27          2.       This lawsuit arises from Lenmo’s intentional and unlawful attempt to trade on the

                                          28   goodwill that Venmo has created with consumers through the use of the name and mark

                                                COMPLAINT                                       1                            Case No.: __________
                                                  Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 2 of 19



                                           1   LENMO—an obvious imitation of PayPal’s VENMO brand—in connection with overlapping

                                           2   digital and mobile payment services. PayPal brings this action to remedy the harm Lenmo

                                           3   threatens to cause to the Venmo user experience and PayPal’s VENMO brand.

                                           4          3.      Venmo launched with the goal of creating a fun, easy and secure way to pay

                                           5   family and friends. To that end, Venmo was designed around its social feed, a feature that allows

                                           6   users to publicly share and comment on payments made through the service, frequently using

                                           7   emoji. With Venmo, users can find and connect with friends and family, share updates, and

                                           8   communicate through Venmo. Among other uses, Venmo products and services provide a

                                           9   convenient and secure way for users to lend money to their friends and family, or to receive

                                          10   payments for money lent.

                                          11          4.      PayPal owns six federal trademark registrations and common law rights in its

                                          12   VENMO trademarks (collectively the “VENMO Marks”).
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          5.      By using the confusingly similar LENMO name and mark for digital and mobile

                                          14   payment services, Lenmo is likely to cause confusion that PayPal’s Venmo service is the source

                                          15   or sponsor of Lenmo’s products or services, or that there is an association between Venmo and

                                          16   Lenmo, in violation of the Lanham Act and related state law. Through years of investment,

                                          17   Venmo has earned a reputation for simple, secure, and reliable digital payments for customers.

                                          18   Lenmo, on the other hand, has received substantial consumer criticism for its unreliable and

                                          19   inferior services. The overlap between the VENMO and LENMO marks and the parties’ services

                                          20   will cause consumers to believe mistakenly that Venmo is affiliated with Lenmo, and to associate

                                          21   the poor reputation of Lenmo’s offerings with Venmo or other PayPal services. This mistaken

                                          22   belief threatens to cause serious damage both to PayPal’s VENMO brand and its customers.

                                          23          6.      PayPal has made extensive efforts to avoid this lawsuit. After discovering

                                          24   Lenmo’s use of the LENMO mark, PayPal promptly contacted Lenmo about its concerns.

                                          25   Through a series of letters, emails, and phone calls, PayPal raised these concerns and asked

                                          26   Lenmo to change its name and discontinue its use of the confusingly similar LENMO mark.

                                          27   Lenmo has not changed course. Lenmo continues to use the LENMO name and mark on its

                                          28   website (http://www.golenmo.com) and its mobile app, and has an application pending to register

                                                COMPLAINT                                      2                             Case No.: __________
                                                   Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 3 of 19



                                           1   the LENMO mark with the United States Patent and Trademark Office.

                                           2           7.     PayPal’s mission is to bring its customers reliable and secure payment services

                                           3   they can trust. By deceiving customers and getting a free ride on the VENMO brand, Lenmo

                                           4   threatens that mission. Lenmo’s continuing willful conduct has left PayPal with no alternative

                                           5   but to bring this lawsuit.

                                           6           8.     Accordingly, PayPal seeks injunctive relief and damages under federal trademark

                                           7   infringement law (15 U.S.C. § 1114), federal false designation of origin law (15 U.S.C.

                                           8   § 1125(a)), trademark dilution (15 U.S.C. § 1125(c)), the common law doctrines of trademark

                                           9   infringement, and unfair competition within the meaning of California Business and Professions

                                          10   Code §§ 17200 et seq.

                                          11                                    JURISDICTION AND VENUE

                                          12           9.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1338
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   and 1367. PayPal’s claims are, in part, based on violations of the Lanham Act, as amended, 15

                                          14   U.S.C. §§ 1051, et seq. The Court has jurisdiction over the state law claims pursuant to 28 U.S.C.

                                          15   §§ 1338(b) and 1367.

                                          16           10.    This Court has personal jurisdiction over Lenmo because, on information and

                                          17   belief, Lenmo has its principal place of business and conducts business within this judicial

                                          18   district.

                                          19           11.    This Court has jurisdiction over the subject matter of this action pursuant to 28

                                          20   U.S.C. §§ 1331 and 1338 and 15 U.S.C. § 1121, and under the Federal Declaratory Judgment Act,

                                          21   for the purpose of granting the declaratory relief sought herein.

                                          22           12.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b). PayPal’s

                                          23   United States headquarters is located in this district, and a substantial portion of the events giving

                                          24   rise to this action occurred in this judicial district. On information and belief, Lenmo provides its

                                          25   products and services using the infringing mark in this district.

                                          26                                  INTRA-DISTRICT ASSIGNMENT

                                          27           13.    Because this is an intellectual property case, it is subject to assignment to any

                                          28   division pursuant to Civil Local Rule 3-2(c).

                                                COMPLAINT                                        3                              Case No.: __________
                                                     Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 4 of 19



                                           1                                              THE PARTIES

                                           2           14.     Plaintiff PayPal, Inc. is a corporation organized and existing under the laws of

                                           3   Delaware, with its headquarters at 2211 North First Street, San Jose, California 95131.

                                           4           15.     On information and belief, Defendant Lenmo Inc. is a corporation organized and

                                           5   existing under the laws of Delaware, with its headquarters at 1111 Broadway Suite 300, Oakland,

                                           6   California 94607.

                                           7                           PAYPAL’S VENMO BUSINESS AND MARKS

                                           8                                The Venmo Mark and Use in Commerce

                                           9           16.     PayPal has become the leading global digital payments platform by focusing on its

                                          10   customers’ interests. Over the years, PayPal has invested heavily in simplifying and securing the

                                          11   process of making online payments. Priding itself on being a Customer Champion1—a company

                                          12   that solves real problems for customers—PayPal has worked to make its payment-processing
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   services as reliable and frictionless as possible.

                                          14           17.     PayPal’s Venmo offering is no different. Venmo launched as a person-to-person

                                          15   (“P2P”) payment solution in 2010. Since then it has become one of the most popular apps in the

                                          16   field, with more than 40 million users to date. In 2018 alone, Venmo processed over $60 billion

                                          17   in payments, an increase of 79% from 2017. As of the first quarter of 2019, Venmo’s total

                                          18   payment volume grew 73%, and Venmo is on pace to process $100 billion in payment volume by

                                          19   the end of the year.

                                          20           18.     For customers, paying with Venmo is simple and easy. Customers can connect

                                          21   their Facebook account to create a Venmo account, or sign up with their name, email, and phone

                                          22   number. Among other uses, VENMO products and services allow customers to split the bill with

                                          23   friends and share their purchases within their social feed, and to have a secure means to lend

                                          24   money to friends and family, and to receive payments for money lent.

                                          25           19.     Providing users with a simple, seamless, accessible, and secure payment

                                          26   experience has contributed directly and substantially to the tremendous goodwill and success that

                                          27
                                               1
                                                See https://www.linkedin.com/pulse/how-i-did-shifting-paypal-customer-champion-dan-
                                          28   schulman/

                                                   COMPLAINT                                        4                          Case No.: __________
                                                     Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 5 of 19



                                           1   the VENMO brand enjoys nationwide. In 2015, TechCrunch published an article titled, “How

                                           2   Venmo Won in One of the Most Crowded Spaces in Tech.”2 That same year, Mashable named

                                           3   Venmo as one of the 100 best iPhone apps of all time,3 and Venmo won the 2015 New Media

                                           4   Award’s Web Awards Competition for having the best app in the payments service industry.4 In

                                           5   2016, Time Magazine named Venmo one of the best 50 apps of the year.5 In 2019, Nerdwallet

                                           6   rated Venmo as the best mobile app to transfer money domestically.6 Fast Company has twice

                                           7   named Venmo as one of the country’s most innovative companies—first in 2015 and again in

                                           8   2017.7

                                           9            20.    PayPal has used the VENMO mark continuously, prominently, and conspicuously

                                          10   in interstate commerce in the United States in connection with its Venmo goods and services for

                                          11   many years. PayPal has used the VENMO Marks in connection with advertising, marketing, and

                                          12   promoting its products and services nationwide through multiple platforms, including but not
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   limited to extensive Internet, television, and print advertising and promotion.

                                          14            21.    Through the advertising, promotion, and use of the VENMO Marks, PayPal has

                                          15   developed recognition for its products and services under the VENMO Marks. The VENMO

                                          16   Marks have acquired and enjoy a valuable reputation for high-quality, secure, reliable, and user-

                                          17   friendly payment and money transfer options.

                                          18            22.    The VENMO Marks assure customers and the public that the products and

                                          19   services offered in connection with the VENMO Marks meet the high-quality standards for which

                                          20   PayPal has established its reputation and goodwill.

                                          21            23.    PayPal owns numerous United States registrations for VENMO and variations

                                          22   thereof on the Principal Register (in word mark form and in stylized or design form) covering a

                                          23   variety of goods and services.

                                          24            24.    PayPal owns U.S. Registration No. 5067594 (issued October 25, 2016) for the

                                          25   2
                                                 https://techcrunch.com/2015/11/04/how-venmo-won-in-one-of-the-most-crowded-spaces-in-
                                               tech/
                                          26   3
                                                 https://mashable.com/2015/12/08/100-best-iphone-apps/
                                               4
                                                 http://www.newmediaawards.org/webawards/2015/venmo.html
                                          27   5
                                                 http://time.com/4549647/best-apps-year-2016/
                                               6
                                                 https://www.nerdwallet.com/blog/banking/faq-send-money-individual/
                                          28   7
                                                 https://www.fastcompany.com/company/venmo

                                                   COMPLAINT                                    5                                Case No.: __________
                                                   Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 6 of 19



                                           1   trademark VENMO for the following goods and services: (a) Downloadable software for

                                           2   enabling the electronic transfer of money between users; Downloadable software for enabling

                                           3   processing of electronic funds transfers and payments made via ACH (automated clearing house),

                                           4   credit card, debit card, electronic check and electronic, mobile and online payments in Class 9;

                                           5   and (b) Providing temporary use of online, non-downloadable software for enabling the electronic

                                           6   transfer of money between users; providing temporary use of online, non-downloadable software

                                           7   for enabling processing of electronic funds transfers and payments made via ACH (automated

                                           8   clearing house), credit card, debit card, electronic check and electronic, mobile and online

                                           9   payments in Class 42. See Exhibit 1.

                                          10          25.     PayPal also owns U.S. Registration No. 4371630 (issued July 23, 2013) for the

                                          11   trademark VENMO for electronic transfer of money for others; providing electronic processing of

                                          12   electronic funds transfer, ACH, credit card, debit card, electronic check and electronic, mobile
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   and online payments in Class 36. See Exhibit 2.

                                          14          26.     PayPal also owns U.S. Registration 4371674 (issued July 23, 2013) for the stylized

                                          15   VENMO trademark (              ) for electronic transfer of money for others; providing electronic

                                          16   processing of electronic funds transfer, ACH, credit card, debit card, electronic check and

                                          17   electronic, mobile and online payments in Class 36. See Exhibit 3.

                                          18          27.     PayPal also owns U.S. Registration 4507016 (issued April 1, 2014) for the

                                          19   trademark VENMO TOUCH for financial affairs and monetary affairs, namely, electronic and

                                          20   on-line payment processing services in Class 36. See Exhibit 4.

                                          21          28.     PayPal also owns U.S. Registration 4499327 (issued March 18, 2014) for the

                                          22   trademark VENMO PAYOUTS for financial affairs and monetary affairs, namely, electronic and

                                          23   on-line payment processing services in Class 36. See Exhibit 5.

                                          24          29.     PayPal also owns U.S. Registration 5765336 (issued May 28, 2019) for the

                                          25   trademark VENMO, for magnetically encoded debit cards in Class 9. See Exhibit 6.

                                          26                          Increasing Consumer Focus on Mobile Commerce

                                          27          30.     In recent years, mobile technology has gained increasing prominence as consumers

                                          28   look to their mobile devices to facilitate virtually every aspect of their lives, including using the

                                                COMPLAINT                                         6                              Case No.: __________
                                                     Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 7 of 19



                                           1   devices to shop for everything from clothes and household goods, to food, travel and other

                                           2   services, and to pay for and facilitate those transactions. Market analysts have estimated that, by

                                           3   2021, mobile will dominate online sales, driving over 50%—and over $650 billion—in sales.8

                                           4   Businesses, as a result, are racing to develop technology and advanced mobile applications to

                                           5   assist their customers in making these mobile transactions.

                                           6            31.    To address its customers’ growing needs, PayPal has invested significant resources

                                           7   and efforts on the Venmo mobile platform. In line with PayPal’s Customer Champion focus,

                                           8   PayPal has worked diligently to enable customers to make mobile payments that are secure,

                                           9   efficient, and easy to use. It has conducted in-depth research to understand its consumers’

                                          10   preferences and regularly updates the Venmo app to meet these criteria.

                                          11            32.    PayPal’s commitment to its customers in the mobile space has been exceedingly

                                          12   successful, as evidenced by the rapid pace by which Venmo’s payment volumes has grown.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Based on its growth, PayPal expects Venmo to generate revenue of $300 million this year.

                                          14             LENMO’S BUSINESS AND INFRINGEMENT OF THE VENMO MARKS

                                          15            Lenmo’s Infringing LENMO Mark Harms PayPal’s Business and Consumers

                                          16            33.    On information and belief, Lenmo provides a P2P mobile platform under the

                                          17   LENMO mark that purports to allow consumers to lend and borrow money, including to friends

                                          18   and family.

                                          19            34.    On information and belief, Lenmo launched its Lenmo app on Apple’s App Store

                                          20   on or around August 2018.

                                          21            35.    Lenmo cannot deny that it is using a nearly-identical mark for highly similar

                                          22   services offered to the same consumers in the same channel of trade. Indeed, both the press and

                                          23   Lenmo have noted the similarities between the LENMO and VENMO marks and the services the

                                          24   parties offer. This unwarranted association lessens and will continue to lessen the distinctiveness

                                          25   of the VENMO Marks, to the detriment of PayPal’s VENMO brand and its customers.

                                          26   ///

                                          27   ///

                                          28   8
                                                   See https://www.pixelunion.net/blog/mobile-ecommerce-stats/

                                                   COMPLAINT                                    7                             Case No.: __________
                                                     Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 8 of 19



                                           1           36.     For example, in advance of Lenmo’s launch of the Lenmo mobile app on Apple’s

                                           2   App Store, Bank Innovation described the product as “the Venmo for Lenders.”9 In an unabashed

                                           3   attempt to trade on PayPal’s goodwill and reputation in the VENMO Marks—and before

                                           4   Lenmo’s services were even publicly available—Lenmo shared the Bank Innovation article on its

                                           5   LinkedIn page, prominently displaying the VENMO mark under the caption, “Exciting

                                           6   announcement!”10

                                           7

                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24
                                                       37.     Lenmo’s continued use of the LENMO mark deprives PayPal of the ability to
                                          25
                                               control and maintain the high-quality products and services under the Venmo Marks. Given the
                                          26
                                               9
                                                 See https://bankinnovation.net/2018/08/lenmo-the-venmo-for-lenders-set-to-launch-for-ios; see
                                          27   also https://lending-times.com/2018/08/15/wednesday-august-15-2018-daily-news-digest/
                                               (“Lenmo to launch for IOS. Think Venmo for lenders, an interesting service indeed”).
                                          28   10
                                                  See https://www.linkedin.com/feed/update/urn:li:activity:6435673375510794240.

                                                   COMPLAINT                                  8                            Case No.: __________
                                                   Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 9 of 19



                                           1   prominence of the VENMO Marks, Lenmo’s use of the LENMO mark will continue to cause a

                                           2   likelihood of confusion among the public by causing individuals to attribute incorrectly the

                                           3   quality and content of Lenmo’s offerings to PayPal. That likelihood of confusion jeopardizes

                                           4   PayPal’s relationship with its current and prospective customers and the public. That confusion

                                           5   also places PayPal’s valuable reputation in the hands of Lenmo, over which PayPal has no

                                           6   control.

                                           7          38.     PayPal has acquired a valuable reputation as providing high-quality, secure,

                                           8   reliable, and user-friendly payment and money transfer options in the United States. The Venmo

                                           9   app is rated 4.9 stars out of 5 (with 5.9 million reviews) on the Apple App Store, and 4.6 stars out

                                          10   of 5 on the Google Play store (with over 220,000 reviews).

                                          11          39.     In contrast, the Lenmo app is rated a meager 3.1 stars on the Apple App Store

                                          12   (with 833 ratings) and an even lower 2.2 stars out of 5 (with 147 reviews) on the Google Play
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   store. Lenmo’s customers have identified serious deficiencies with Lenmo’s offerings, including

                                          14   unreceived payments, denial of loans for unidentified reasons, and a poor user experience. These

                                          15   deficiencies have caused customers to describe the Lenmo app as deceptive and to suspect that

                                          16   the Lenmo app was a “scam.”

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                COMPLAINT                                       9                             Case No.: __________
                                                Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 10 of 19



                                           1

                                           2

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                               COMPLAINT                           10                     Case No.: __________
                                                Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 11 of 19



                                           1

                                           2

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                               COMPLAINT                           11                     Case No.: __________
                                                  Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 12 of 19



                                           1

                                           2

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10

                                          11

                                          12          40.     Lenmo’s use of its infringing and diluting mark is thus causing and is likely to
F ENWICK & W EST LLP




                                               cause confusion as to whether Lenmo’s apparently unreliable and inferior services originate from
                       ATTORNEYS AT LAW




                                          13

                                          14   or are sponsored by PayPal, and as to whether there is an association or affiliation between

                                          15   Lenmo and PayPal.

                                          16          41.     Lenmo’s acts are also diluting and likely to dilute the famous VENMO Marks by

                                          17   whittling away its unique source-identifying quality. PayPal has invested significant time,

                                          18   money, and energy into ensuring that its offerings under the VENMO Marks reflect its mission as

                                          19   a Customer Champion to provide simple, secure, and reliable financial services and digital

                                          20   payments for consumers. Lenmo’s Apple App Store and Google Play Store reviews show that

                                          21   Lenmo’s highly similar mark threatens to diminish and tarnish the reputation and distinctiveness

                                          22   of the VENMO Marks.

                                          23          42.     This confusion and dilution cause and threaten to cause substantial harm to PayPal.

                                          24   PayPal does not want its customers to be deceived into believing that PayPal has created a

                                          25   separate offering from Venmo that focuses on lending and borrowing. PayPal also does not want

                                          26   consumers and merchants to associate the poor quality and customer experience reported by

                                          27   Lenmo users with PayPal’s offerings under the VENMO Marks.

                                          28   ///

                                                COMPLAINT                                      12                             Case No.: __________
                                                  Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 13 of 19



                                           1                        PayPal’s Attempts to Resolve This Dispute Out of Court

                                           2           43.      On information and belief, Lenmo intentionally used the LENMO mark in

                                           3   interstate commerce, without PayPal’s permission, only after PayPal registered its VENMO

                                           4   Marks and began using them in interstate commerce.

                                           5           44.      On discovery of Lenmo’s mobile app in August 2018, PayPal wrote to Lenmo by

                                           6   email and mail, seeking to amicably resolve this dispute. Lenmo did not respond. PayPal

                                           7   contacted Lenmo again in September 2018, January 2019, and February 2019, which were all met

                                           8   with silence from Lenmo.

                                           9           45.      Lenmo finally responded in late February 2019 by directing PayPal to counsel.

                                          10   PayPal followed up with Lenmo’s counsel via phone, counsel’s webpage, and email on multiple

                                          11   occasions through April 1, 2019.

                                          12           46.      To date, Lenmo continues to use the LENMO mark on its website
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   (“http://golenmo.com”) and its mobile apps and its application to register the LENMO mark is

                                          14   still pending.

                                          15                                      FIRST CAUSE OF ACTION

                                          16                    FEDERAL TRADEMARK INFRINGEMENT (15 U.S.C. § 1114)

                                          17           47.      PayPal realleges and incorporates each and every allegation in the foregoing

                                          18   paragraphs as if fully set forth herein.

                                          19           48.      Lenmo either had actual notice and knowledge, or had constructive notice, of

                                          20   PayPal’s ownership and registrations of its VENMO Marks pursuant to 15 U.S.C. § 1072 before

                                          21   Lenmo’s adoption and use of the VENMO Marks.

                                          22           49.      On information and belief, Lenmo was aware of PayPal’s business and its

                                          23   VENMO Marks and registrations prior to the adoption and use of the LENMO mark.

                                          24           50.      On information and belief, Lenmo, without PayPal’s consent, deliberately adopted

                                          25   the LENMO mark in an attempt to trade on the goodwill, reputation, and selling power

                                          26   established by PayPal under its VENMO Marks.

                                          27           51.      Lenmo’s use of the LENMO mark falsely indicates to consumers that Lenmo’s

                                          28   products, and any related services, are in some manner connected with, sponsored by, affiliated

                                                COMPLAINT                                       13                            Case No.: __________
                                                  Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 14 of 19



                                           1   with, or related to PayPal and its products and services.

                                           2          52.        Lenmo’s unauthorized use of the LENMO mark is also likely to cause consumers

                                           3   to be confused as to the source, nature and quality of the products and any related services that

                                           4   Lenmo is promoting or selling.

                                           5          53.        Lenmo’s unauthorized use of the LENMO mark in connection with the sale of its

                                           6   products and any related services allows, and will continue to allow, Lenmo to receive the benefit

                                           7   of the goodwill established at great labor and expense by PayPal and to gain acceptance of

                                           8   Lenmo’s products and any related services, not based on the merits of those products and

                                           9   services, but on PayPal’s reputation and goodwill.

                                          10          54.        Lenmo’s unauthorized use of the LENMO mark in connection with the sale of its

                                          11   products and any related services deprives PayPal of the ability to control the consumer

                                          12   perception of the quality of the products and any related services marketed under the VENMO
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Marks, and places PayPal’s reputation and goodwill in the hands of Lenmo, over which PayPal

                                          14   has no control.

                                          15          55.        Lenmo’s unauthorized use of the LENMO mark is likely to cause confusion, or to

                                          16   cause mistake, or to deceive consumers or potential consumers in violation of 15 U.S.C. § 1114.

                                          17          56.        PayPal has been, is now, and will be irreparably injured and damaged by Lenmo’s

                                          18   trademark infringement, and unless enjoined by the Court, PayPal will suffer further harm to its

                                          19   reputation and goodwill. This harm is an injury for which PayPal has no adequate remedy at law.

                                          20                                     SECOND CAUSE OF ACTION

                                          21                       FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

                                          22          57.        PayPal realleges and incorporates each and every allegation in the foregoing

                                          23   paragraphs as if fully set forth herein.

                                          24          58.        Lenmo’s unauthorized use of the LENMO mark falsely suggests that its products

                                          25   and any related services are connected with, sponsored by, affiliated with, or related to PayPal,

                                          26   and is a false designation of origin in violation of 15 U.S.C. § 1125(a).

                                          27          59.        PayPal has been, is now, and will be irreparably injured and damaged by Lenmo’s

                                          28   conduct, and unless enjoined by the Court, PayPal will suffer further harm to its reputation and

                                                COMPLAINT                                        14                            Case No.: __________
                                                  Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 15 of 19



                                           1   goodwill, particularly given the poor quality with which consumers associate with Lenmo’s

                                           2   offerings. This harm is an injury for which PayPal has no adequate remedy at law.

                                           3                                      THIRD CAUSE OF ACTION

                                           4                           TRADEMARK DILUTION (15 U.S.C. § 1125(c))

                                           5             60.   PayPal realleges and incorporates each and every allegation in the foregoing

                                           6   paragraphs as if fully set forth herein.

                                           7             61.   The VENMO Marks are famous marks that are widely recognized by consumers

                                           8   and merchants nationwide, and identifies PayPal’s services in consumers’ minds. Lenmo’s

                                           9   unauthorized use of the LENMO mark began after PayPal’s VENMO Marks became famous.

                                          10             62.   Lenmo’s unauthorized use of the LENMO mark in connection with the distribution

                                          11   or sale of its products and services dilute, and will continue to dilute, the distinctiveness of

                                          12   PayPal’s VENMO Marks, which consumers and merchants now associate uniquely with PayPal
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   and its services.

                                          14             63.   Lenmo’s unauthorized use of the LENMO mark has, and will continue to have, an

                                          15   adverse effect on the value and distinctive quality of the VENMO Marks. Lenmo’s acts blur and

                                          16   whittle away at the distinctiveness of PayPal’s VENMO Marks.

                                          17             64.   Lenmo’s acts dilute the value of PayPal’s goodwill in connection with the

                                          18   VENMO Marks and destroy the exclusive association between PayPal and its VENMO Marks.

                                          19             65.   PayPal has been, is now, and will be irreparably injured and damaged by Lenmo’s

                                          20   conduct, and unless enjoined by the Court, Lenmo will continue to dilute the distinctiveness of

                                          21   and tarnish the VENMO Marks. This harm is an injury for which PayPal has no adequate remedy

                                          22   at law.

                                          23                                    FOURTH CAUSE OF ACTION

                                          24                       VIOLATION OF COMMON LAW TRADEMARK RIGHTS

                                          25             66.   PayPal realleges and incorporates each and every allegation in the foregoing

                                          26   paragraphs as if fully set forth herein.

                                          27             67.   PayPal owns and has valid common law trademark rights in its VENMO Marks

                                          28   used in connection with the payment-related products and services identified herein.

                                                COMPLAINT                                        15                              Case No.: __________
                                                  Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 16 of 19



                                           1          68.     Lenmo’s use of the LENMO mark is in violation and derogation of PayPal’s

                                           2   common law trademark rights and is likely to cause confusion, mistake, and deception among

                                           3   consumers and the public as to the source, origin, sponsorship, affiliation, and/or quality of

                                           4   Lenmo’s products and any related services, thereby causing loss, damage, and injury to PayPal

                                           5   and to the purchasing public.

                                           6          69.     PayPal is informed and believes, and thereon alleges, that Lenmo’s violations of

                                           7   PayPal’s common law trademark rights have been knowing, deliberate, willful, intended to cause

                                           8   mistake and to deceive, and are in disregard of PayPal’s rights.

                                           9          70.     PayPal has been, is now, and will be irreparably injured and damaged by Lenmo’s

                                          10   conduct, and unless enjoined by the Court, PayPal will suffer further harm to its reputation and

                                          11   goodwill. This harm is an injury for which PayPal has no adequate remedy at law.

                                          12                                      FIFTH CAUSE OF ACTION
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13            UNFAIR COMPETITION (CAL. BUS. & PROF. CODE §§ 17200 ET SEQ)

                                          14          71.     PayPal realleges and incorporates each and every allegation in the foregoing

                                          15   paragraphs as if fully set forth herein.

                                          16          72.     Lenmo’s unauthorized use of the LENMO mark is unfair competition, including

                                          17   unlawful and unfair practices in violation of California Business and Professional Code § 17200

                                          18   et seq. and PayPal’s rights.

                                          19          73.     Lenmo’s unauthorized use of the LENMO mark is likely to cause confusion,

                                          20   mistake, and deception among consumers and the public as to the source, origin, sponsorship,

                                          21   affiliation, nature and/or quality of PayPal’s products and services and commercial activities,

                                          22   thereby causing loss, damage, and injury to PayPal and to the purchasing public.

                                          23          74.     PayPal believes, and therefore alleges, that Lenmo has obtained money or property

                                          24   through its misconduct that rightly belongs to PayPal and that it has deprived PayPal of that

                                          25   money or property, and has caused injury in fact to PayPal.

                                          26          75.     PayPal has been, is now, and will be irreparably injured and damaged by Lenmo’s

                                          27   conduct, and unless enjoined by the Court, PayPal will suffer further harm to its reputation and

                                          28   goodwill. This harm is an injury for which PayPal has no adequate remedy at law.

                                                COMPLAINT                                       16                             Case No.: __________
                                                  Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 17 of 19



                                           1                                        PRAYER FOR RELIEF

                                           2          WHEREFORE, Plaintiff PayPal, Inc. asks the Court for a judgment against Lenmo Inc. as

                                           3   follows:

                                           4          1.      Entry of an order and judgment requiring that Lenmo and its officers, agents,

                                           5   servants, employees, owners and representatives, and all other persons, firms or corporations in

                                           6   active concert or participation with it, be enjoined and restrained from (a) using in any manner the

                                           7   LENMO mark or any mark or domain name that wholly incorporates the LENMO mark or is

                                           8   confusingly similar to or a colorable imitation of this mark; and (b) doing any act or thing

                                           9   calculated or likely to cause confusion or mistake in the minds of members of the public,

                                          10   including prospective customers of PayPal’s products or services, as to the source of the products

                                          11   or services offered for sale, distributed, or sold, or likely to deceive members of the public,

                                          12   including prospective customers, into believing that there is some connection between Lenmo and
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   PayPal;

                                          14          2.      A judgment ordering Lenmo, pursuant to 15 U.S.C. § 1116(a), to file with this

                                          15   Court and serve on PayPal within thirty (30) days after entry of the injunction, a report in writing

                                          16   under oath setting forth in detail the manner and form in which Lenmo has complied with the

                                          17   injunction and ceased all offering of products and any related services under the LENMO mark as

                                          18   set forth above;

                                          19          3.      A judgment ordering Lenmo, pursuant to 15 U.S.C. § 1118, to deliver up for

                                          20   destruction or impoundment, or to show proof of destruction or impoundment, to eliminate the

                                          21   infringing matter in all articles, documents, files, advertisements, promotional items, servers,

                                          22   other storage media, systems, or other matter in their possession, custody, or control that infringe

                                          23   or otherwise violate PayPal’s rights in PayPal’s VENMO Marks, or any mark that is confusingly

                                          24   similar to or a colorable imitation of PayPal’s VENMO Marks, including all marks this

                                          25   Complaint identifies;

                                          26          4.      A judgment ordering Lenmo to abandon with prejudice U.S. Trademark

                                          27   Application No. 87922051 for the “LENMO” mark;

                                          28          5.      A judgment in the amount of PayPal’s actual damages, Lenmo’s profits, PayPal’s

                                                COMPLAINT                                        17                             Case No.: __________
                                                  Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 18 of 19



                                           1   reasonable attorneys’ fees and costs of suit, and pre-judgment interest pursuant to 15 U.S.C.

                                           2   § 1117;

                                           3          6.      A judgment for enhanced damages under 15 U.S.C. § 1117 and punitive damages

                                           4   under state law as appropriate; and

                                           5          7.      A judgment granting PayPal such other and further relief as the Court deems just

                                           6   and proper.

                                           7   Dated: July 3, 2019                          FENWICK & WEST LLP
                                           8

                                           9                                                By: /s/ Jedediah Wakefield
                                                                                                Jedediah Wakefield
                                          10                                                    Attorneys for Plaintiff
                                                                                                PayPal, Inc.
                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                COMPLAINT                                      18                            Case No.: __________
                                                 Case 3:19-cv-03868-JD Document 1 Filed 07/03/19 Page 19 of 19



                                           1                                           JURY DEMAND

                                           2         Plaintiff PayPal, Inc. hereby requests a trial by jury.

                                           3

                                           4   Dated: July 3, 2019                          FENWICK & WEST LLP

                                           5

                                           6                                                By: /s/ Jedediah Wakefield
                                                                                                Jedediah Wakefield
                                           7                                                    Attorneys for Plaintiff
                                                                                                PayPal, Inc.
                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                COMPLAINT                                      19                         Case No.: __________
